Citation Nr: 1624318	
Decision Date: 06/17/16    Archive Date: 06/29/16

DOCKET NO.  10-22 408A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUE

Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for kidney failure.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

W. Yates, Counsel



INTRODUCTION

The Appellant served on active duty for training from February 1976 to June 1976, with additional reserve service until April 1988.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Appellant is seeking to reopen his previously denied claim of service connection for kidney failure.  

In June 2010, he filed a substantive appeal, VA Form 9, on which he requested a hearing before the Board to be held in Washington, D.C.  Prior to that hearing being held and with good cause being shown, he requested that the hearing be changed to a video conference hearing.  Accordingly, the case is remanded for the following action:  

The Appellant must be scheduled for a Board video conference hearing at the RO in accordance with his request.  A copy of the notice letter advising him of the time and place to report should be placed in the claims file. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).


_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




